DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the light tower" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the light tower" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al 10,677,438.
	Regarding Claim 1, Jiang et al shows in Figure 65A and 65B, a lighting device comprising a circuit board 51 comprising a leading board section having a width and a neck board section having a width that is smaller than that of the leading board section (see also Fig. 46A), an enclosure 210 at least partially enclosing the circuit board 51 (identified in specification as 510) and comprising an opening which comprises a wide opening section having a width equal to greater than that of the leading board section for permitting passage of the leading board section through the opening (see lower part of sleeve 210) and a narrow opening section having a width that is smaller than that of the leading board section for preventing passage of the leading board section through the opening (see para. 0383).
	Regarding Claim 2, Jiang et al shows in Figure 65A, wherein the leading board section is when installed in the enclosure 210 offset in respect to the wide opening section of the opening (see positioning of board along base portion 220).
	Regarding Claim 3, Jiang et al shows in Figures 65A and 65B, wherein the circuit board 51 comprises a main extension dimension which is non-aligned with the wide opening section of the opening so that, when installed, the circuit board 51 cannot be pulled through the opening along the main extension dimension of the circuit board (as shown). 

	Regarding Claim 14, Jiang et al shows in Figure 65A, the enclosure 210 comprising a bottom with a bottom end and an opposing top end of the body (as shown) and the lighting device comprising a bottom lid 220 which is configured to be fixed to the body 210 for closing the bottom end (see Fig. 65B) and wherein the circuit board 51 is fixed to the bottom lid 220 (se col. 62, line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al 10,677,438 in view of Bosua et al 10,047,912.
Regarding Claims 5 and 6, Jiang et al fails to show the neck board section extending through the opening which would make it visible to the outside.  Bosua et al teaches that it is known in the in art in Figure 18 to provide a circuit board 400 with a reduced neck section 430 that extends through an opening in the enclosure 200 (see col. 22, beginning at line 9) which would be visible to the outside through diffuser 600.  It 
Regarding Claim 7, Jiang et al as modified by Bosua et al would provide the circuit board with a component mounting on the leading board section outside the enclosure when the circuit board is installed in the enclosure (see Bosua et al, antenna 430).
Regarding Claim 9, Jiang et al as modified by Bosua et al would provide for the electronic component being visible to the outside.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al 10,677,438 as modified by Bosua et al 10,047,912 as applied to claim 6 above, and further in view of Ramaiah et al 9,989,240.
Regarding Claim 8, Jiang et al fails to show a light tower comprising a hollow body with the circuit board extending through the hollow body.  Ramaiah et al teaches that it is known in the art in Figure 2A to provide a beacon light with a light tower 200 comprising a hollow body 202 which receives a circuit board 208 (see col. 4, line 4).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Jiang et al to include a beacon light with a light tower in the same manner as taught by Ramaiah et al to provide more uses for the lighting device and provide omni-directional illumination. 

s 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al 10,677,438 as modified by Bosua et al 10,047,912 as applied to claims 7 and 9 above, and further in view of Rowley et al 9,080,733.
Regarding Claim 10, Jiang et al fails to show a transparent cover enclosing a light tower.  Rowley et al teaches that it is known in the art in Figure 10 to provide a transparent cover 1005 enclosing a light tower which receives a circuit board 145 (see Fig. 1).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Jiang et al to include a beacon light comprising a light tower and transparent cover in the same manner as taught by Rowley et al to provide more uses for the lighting device and provide omni-directional illumination.
Regarding Claim 15, Jiang et al shows in Figure 65A, the enclosure 210 comprises a body with a bottom end and an opposing top end (as shown).  Rowley et al shows in Figure 2, the an end plate 210 and light tower extending from the end plate 210 (see col. 7, line 19) and as shown the end plate as an opening (not numbered) which would cooperate with the opening in the enclosure of Jiang et al.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Jiang et al to include a light tower with an end plate in the same manner as taught by Rowley et al to vary the lighting provided by the lighting device.
Regarding Claim 16, it would have been obvious to one of ordinary skill in the art to provide Jiang et al as modified by Rowley et al to have the light tower and cover form a fixed sub-assembly with the circuit board and bottom lid forming a circuit board sub-assembly which is movable with respect to the fixed assembly to provide of ease of access and replacement during maintenance of the lighting device.
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al 10,677,438 in view of Dassanayake et al 2020/0116344.
Regarding Claims 11 and 12, Jiang et al fails to disclose the planar state of the circuit board is configured to be in a non-planar state.  Dassanayake et al teaches that it is known in the art to provide a circuit board which is configured to be in a planar state and non-planar state during assembly (see para. 0009, 0106, Fig. 17) providing for the circuit board to be elastically deformed.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Jiang et al to include a bendable circuit board in the same manner as taught by Dassanayake et al to provide for ease of assembly and removal as required for repair and maintenance of the lighting device.
Regarding Claim 13, Jiang et al as modified by Dassanayake et al fails to provide for the circuit board comprising a mechanical joint.  In the absence of any unobvious or unexpected results the use of a mechanical joint on the circuit board is considered a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grajcar is cited of interest for showing in Figures 1 and 4, a circuit board 32 having a varying width received in an enclosure 62 (see para. 0027).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875